COURT OF APPEALS FOR THE
                                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                                        ORDER ON MOTION

Cause number:                       01-12-00317-CV
Style:                              Lisa Welcome
                                    v Texas Roadhouse, Inc.
Date motion filed*:                 April 18, 2013
Type of motion:                     Motion for extension of time for filing brief
Party filing motion:                Appellant
Document to be filed:               Appellant’s brief

Is appeal accelerated?         No

If motion to extend time:
         Original due date:                               N/A
         Number of previous extensions granted:                  2          Current Due date: N/A
         Date Requested:                                  Additional 45 days

Ordered that motion is:

                    Granted
                     If document is to be filed, document due:
                              Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________
          The reporter’s record has not yet been filed, and the reporter has not provided the Court with any
          information to indicate that the failure to file the record is due to appellant’s fault. See TEX. R. APP. P.
          37.3(c). Therefore, the appellate record is not complete, and appellant’s brief is not yet due. See TEX. R.
          APP. P. 38.6(a). The motion is dismissed as moot.


Judge's signature:       /s/ Jim Sharp
                          Acting

Panel consists of        ____________________________________________

Date: May 9, 2013




November 7, 2008 Revision